--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
CAPITAL PURCHASE PROGRAM COMPLIANCE AGREEMENT


This Capital Purchase Program Compliance Agreement (this “Agreement”) is entered
into as of this 5th day of December, 2008, by and among FPB Bancorp, Inc., a
Florida corporation (the “Corporation”), First Peoples Bank, a Florida
state-chartered bank and wholly-owned subsidiary of the Corporation (the “Bank”)
and _______________ (the “Executive”). The Corporation and the Bank are referred
to in this Agreement individually and together as the “Employer.”


WHEREAS, as a condition to participation in the U.S. Department of the
Treasury’s Troubled Assets Relief Program (“TARP”) Capital Purchase Program
(“CPP”), the compensation arrangements of the Employer’s senior executive
officers must comply with the U.S. Department of the Treasury’s rules and
guidance governing executive compensation of participants in the CPP, which
rules and guidance are currently set forth in interim final rules appearing at
31 C.F.R. Part 30, as the rules and guidance may be supplemented or amended from
time to time after the date of this Agreement; and


WHEREAS, the Executive is or may be a senior executive officer, as that term is
defined in the U.S. Department of the Treasury’s rules and guidance governing
executive compensation of participants in the CPP.


NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


ARTICLE I
CAPITAL PURCHASE PROGRAM COMPLIANCE


1.1.           Recovery of Bonus and Incentive Compensation. Any bonus or
incentive compensation paid to the Executive under any compensation arrangement
between the Executive and the Employer shall be subject to recovery by the
Employer and shall be repaid by the Executive to the Employer if, in the
judgment of the Employer’s board of directors or the board committee having
jurisdiction over executive compensation, the compensation was based on
materially inaccurate financial statements or on any other materially inaccurate
performance criteria. The compensation shall be repaid by the Executive to the
Employer within 30 days after written demand by the Employer or as soon
thereafter as is practicable. The Executive’s obligations under this section 1.1
shall survive termination of this Agreement and shall be effective for as long
as the Employer is a participant in and is subject to the U.S. Department of the
Treasury’s CPP rules and guidance, with debt or equity of the Employer held by
the U.S. Department of the Treasury. The Executive’s obligations under this
section 1.1. shall expire when the Employer is no longer a participant in and
subject to the CPP rules and guidance, provided that the Executive shall have
repaid all amounts for which a repayment demand has been made by the Employer.
The bonus and incentive compensation subject to recovery by the Employer under
this section 1.1 includes but is not limited to cash compensation and stock
option or other equity-based compensation  and any other bonus or incentive
compensation paid under any compensation arrangement between the Executive and
the Employer, including but not limited to an employment agreement, severance
agreement, non qualified deferred compensation agreement, equity-based award
agreement, or short-term or long-term incentive award or performance award
arrangement, whether written or unwritten and whether existing on the date of
this Agreement or entered into hereafter, which are referred to individually or
collectively hereinafter as a “Compensation Arrangement” or “Compensation
Arrangements.”


1.2           Modification of Compensation Arrangements. Despite any contrary
provisions within any Compensation Arrangement between the Executive and the
Employer, the Employer’s board of directors and the board committee having
jurisdiction over executive compensation shall have the authority unilaterally
and without the Executive’s consent to modify the Compensation Arrangements,
including but not limited to reducing or eliminating severance benefits payable
under the arrangements, if in the board’s or committee’s sole judgment the
modification is necessary to comply with the U.S. Department of the Treasury’s
rules and guidance governing executive compensation of participants in the CPP,
which rules and guidance are currently set forth in interim final rules
appearing at 31 C.F.R. Part 30 (as the rules and guidance may be supplemented or
amended from time to time after the date of this Agreement, referred to
hereinafter as the “CPP Rules”). The board or committee’s power to modify
Compensation Arrangements shall be effective for termination of the Executive’s
employment occurring while the Employer is subject to the CPP Rules. The board
or committee’s action modifying any Compensation Arrangements may but need not
be in the form of a written amendment or supplement of a Compensation
Arrangement or in the form of a duly adopted resolution. The board or
committee’s power to modify Compensation Arrangements shall expire when the
Employer is no longer a participant in and subject to the CPP Rules. Loss of the
Employer’s compensation deduction resulting from application of the CPP Rules
shall not be a basis for modification of Compensation Arrangements under this
Section 1.2.


1.3           Waiver. The Executive hereby acknowledges and agrees that, for as
long as the Employer is a participant in and is subject to the rules and
guidance issued under the CPP, with debt or equity held by the U.S. Department
of the Treasury, the Employer will be bound by the executive compensation and
corporate governance requirements of section 1111 of the Emergency economic
Stabilization Act of 2008 and any implementing guidance or regulations issued by
the Secretary of the U.S. Department of the Treasury. The Executive hereby
grants to the U.S. Department of the Treasury a waiver releasing the U.S.
Department of the Treasury from any claims that the Employer or the Executive
may otherwise have as a result of the issuance of any regulations modifying the
terms of benefits plans, arrangements, and agreements to eliminate any
provisions that would not be in compliance with the executive compensation and
corporate governance requirements of section 111 of the Emergency Economic
Stabilization Act of 2008 and any implementing guidance or regulations issued by
the Secretary of the Treasury.
 

continued

--------------------------------------------------------------------------------


 
ARTICLE 2
MISCELLANEOUS


2.1           Successors and Assigns. This agreement shall be binding upon the
Employer and any successor to the Employer, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Employer by purchase, merger, consolidation, reorganization, or otherwise, But
this Agreement and the Employer’s obligations under this Agreement are not
otherwise assignable, transferable, or delegable by the Employer.


2.2           Notices. Any notice under this Agreement shall be deemed to have
been effectively made or given in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to FPB Bancorp, Inc., 1301
SE Port St. Lucie Boulevard, Port St. Lucie, Florida 34952, Attention: Corporate
Secretary.


2.3           Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Agreement. This Agreement may be executive in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


2.4           Amendment and Waiver. Except for modification of this Agreement
made under section 1.2 for the purpose of complying with the CPP Rules, whether
the modifications are made by the Employer’s board of directors or by the board
committee having jurisdiction over executive compensation, this Agreement may
not be amended, released, discharged, abandoned, changed, or modified, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver of a breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
EXECUTIVE                                                                                       
 FIRST PEOPLES BANK
_________________________

By:  _____________________________                                                    
        David W. Skiles
        Chief Executive Officer


FPB BANCORP, INC.


By:  _____________________________                                                    
       David W. Skiles
       Chief Executive Officer

 
 

 
